DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 21-40 are pending in this application.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,657,646.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed towards the common subject matter.
	The claims in the present application define the invention differently from the claims in the issued U.S. Patent No. 10,657,646, however they are not patentably distinguishable from the claims in the other copending applications. In re White et al., 160 USPQ 417, In re Thorington et al., 163 USPQ 644.
	For example, comparing representative claim 32 of the present application with representative claim 13 of issued U.S. Patent No. 10,657,646. Claim 32 of the present application recites: a system comprising (Claim 13 of issued U.S. Patent No. 10,657,646 recites: a system comprising); a magnetic imaging (MR) scanner (Claim 13 of issued U.S. Patent No. 10,657,646 recites: a magnetic imaging (MR) scanner); a computing apparatus, the computing apparatus including at least one processor and at least one storage device, wherein the at least one storage device storing executable instructions, and the at least one processor in communication with the at least one storage device, when executing the executable instructions, causing the system to (Claim 13 of issued U.S. Patent No. 10,657,646 recites: a computing apparatus, the computing apparatus including at least one processor and at least one storage device, wherein the at least one storage device storing executable instructions, and the at least one processor in communication with the at least one storage device, when executing the executable instructions, causing the system to); obtain image data in a k-space according to magnetic resonance (MR) signals acquired by a magnetic resonance imaging (MRI) scanner, the image data having a plurality of spokes (Claim 13 of issued U.S. Patent No. 10,657,646 recites: acquire, by the MR scanner, MR signals, generate, by the at least one processor, image data in a k-space according to the MR signals); classify the plurality of spokes into a plurality of groups based on a correlation of the plurality of spokes (Claim 13 of issued U.S. Patent No. 10,657,646 recites: classify, by the at least one processor, the image data in the k-space into a plurality of phases, each of the plurality of phases having a first count of spokes, a spoke being defined by a trajectory for filling the k-space); determine reference images based on the plurality of groups and reconstruct an image sequence based on the reference images and the plurality of spokes of the image data in the k-space (Claim 13 of issued U.S. Patent No. 10,657,646 recites: determine, by the at least one processor, reference images based on the plurality of groups, each of the reference images corresponding to the at least one of the plurality of phases of the image data in the k-space and reconstruct, by the at least one processor, an image sequence based on the reference images and the plurality of phases of the image data in the k-space).
As the comparison shows the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While claim 13 of issued U.S. Patent No. 10,657,646 includes additional limitations that are not set forth in the instant claim 32, the use of transitional term "comprising" in the instant claim 32 fails to preclude the possibility of additional elements, so that instant claim 32 fails to define an invention that is patentably distinct from claim 13 of issued U.S. Patent No. 10,657,646. Furthermore the elements of instant claim 32 are fully anticipated by the patented claim, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	Claims 21-31 and 33-40 of the present application recite limitations which are in most cases word for word the same limitations as found in claims 1-12 and 14-20 respectively of issued U.S. Patent No. 10,657,646. 




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 32-33 and 40 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Frahm (U.S. Patent Application Publication No. US 2011/0234222 A1) (hereafter referred to as “Frahm”).  
	With regard to claim 21, Frahm describes obtaining image data in a k-space according to magnetic resonance (MR) signals acquired by a magnetic resonance imaging (MRI) scanner, the image data having a plurality of spokes (see Figure 1, element S1 and refer for example to paragraphs [0042] and [0043]); classifying the plurality of spokes into a plurality of groups based on a correlation of the plurality of spokes (refer for example to paragraph [0044], which discusses that the spokes are grouped in sets which cover a range of equivalent spatial frequencies and angular displacements which corresponds to applicant’s “classifying the plurality of spokes into a plurality of groups based on a correlation of the plurality of spokes”); determining reference images based on the plurality of groups (refer for example to paragraphs [0063] and [0064]); and reconstructing an image sequence based on the reference images and the plurality of spokes of the image data in the k-space (see Figure 1, element S3 and refer for example to paragraphs [0042] and [0047]).
As to claim 22, Frahm describes wherein the image data is acquired based on a sampling technique, the sampling technique comprising at least one of a Cartesian sampling technique, a spiral sampling technique, a radial sampling technique, a Z-sampling technique, or an undersampling technique (refer for example to paragraphs [0044] and [0045]).
In regard to claim 32, Frahm describes a magnetic imaging (MR) scanner (refer for example to paragraph [0042]); and a computing apparatus, the computing apparatus including at least one processor and at least one storage device, wherein the at least one storage device storing executable instructions, and the at least one processor in communication with the at least one storage device, when executing the executable instructions (refer for example to paragraphs [0031] and [0039]), causing the system to obtain image data in a k-space according to magnetic resonance (MR) signals acquired by a magnetic resonance imaging (MRI) scanner, the image data having a plurality of spokes (see Figure 1, element S1 and refer for example to paragraphs [0042] and [0043]); classify the plurality of spokes into a plurality of groups based on a correlation of the plurality of spokes (refer for example to paragraph [0044], which discusses that the spokes are grouped in sets which cover a range of equivalent spatial frequencies and angular displacements which corresponds to applicant’s “classifying the plurality of spokes into a plurality of groups based on a correlation of the plurality of spokes”); determine reference images based on the plurality of groups (refer for example to paragraphs [0063] and [0064]); and reconstruct an image sequence based on the reference images and the plurality of spokes of the image data in the k-space (see Figure 1, element S3 and refer for example to paragraphs [0042] and [0047]).
With regard to claim 33, Frahm describes wherein the image data is acquired based on a sampling technique, the sampling technique comprising at least one of a Cartesian sampling technique, a spiral sampling technique, a radial sampling technique, a Z-sampling technique, or an undersampling technique (refer for example to paragraphs [0044] and [0045]).
As to claim 40, Frahm describes a non-transitory computer-readable medium storing at least one set of instructions, wherein when executed by at least one processor, the at least one set of instructions directs the at least one processor to perform acts (refer for example to paragraphs [0031] and [0039]) of obtaining image data in a k-space according to magnetic resonance (MR) signals acquired by a magnetic resonance imaging (MRI) scanner, the image data having a plurality of spokes (see Figure 1, element S1 and refer for example to paragraphs [0042] and [0043]); classifying the plurality of spokes into a plurality of groups based on a correlation of the plurality of spokes (refer for example to paragraph [0044], which discusses that the spokes are grouped in sets which cover a range of equivalent spatial frequencies and angular displacements which corresponds to applicant’s “classifying the plurality of spokes into a plurality of groups based on a correlation of the plurality of spokes”); determining reference images based on the plurality of groups (refer for example to paragraphs [0063] and [0064]); and reconstructing an image sequence based on the reference images and the plurality of spokes of the image data in the k-space (see Figure 1, element S3 and refer for example to paragraphs [0042] and [0047]).
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Otazo, Li, Wiesinger, Heidemann and An all disclose systems similar to applicant’s claimed invention.  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
July 22, 2021